United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2463
                                   ___________

Jeff Winters,                           *
                                        *
                Appellant,              *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
James Helling,                          *
                                        *      [UNPUBLISHED]
                Appellee.               *
                                   ___________

                              Submitted: April 14, 2000

                                  Filed: June 2, 2000
                                   ___________

Before WOLLMAN, Chief Judge, BEAM, Circuit Judge, and FRANK,1 District Judge.
                              ___________

PER CURIAM.

       Jeff Winters brought suit under 42 U.S.C. § 1983 asserting deprivation of his
First Amendment right to access the courts. The parties filed cross-motions for
summary judgment. The district court2 granted summary judgment to James Helling


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, sitting by designation.
      2
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
because the claim for which Winter's asserts he was denied access was frivolous. After
carefully reviewing the record and the relevant law, we agree the claim was frivolous
and affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-